DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/27/2020 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 22 recites the limitation "the organic filler" in Line 3.  There is insufficient antecedent basis for this limitation in the claim given that claim 11 from which claim 22 depends recites that the friction material composition comprises “at least one filler” and not that the filler is an organic filler as recited in claim 22.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 

Claims 11-15 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over l’Abee et al (US 2012/0217434) in view of Yamamoto et al (US 2005/0004258) and Foley (US 2011/0210282).

Regarding claim 11, l’Abee et al discloses a composition comprising a thermoplastic polymer and a combination of insulative and conductive fillers, where the thermoplastic polymer corresponds to the instantly recited binder (Abstract, [0003], and [0018]). The insulative fillers are disclosed as a combination of glass fibers, i.e. inorganic fibers, talc, i.e. a filler, and zirconium oxide (Abstract and [0082]). While the reference does not disclose that zirconium oxide is a friction modifier, attention is directed to the evidence presented in Paragraph [0024] of Yamamoto et al which discloses that zirconium oxide is a friction modifier. 
The thermally conductive filler is disclosed as graphene and is present in the amount of 5 to 15 volume %, overlapping the recited range of 0.1 to 12 volume % ([0083]). As evidenced by Paragraph [0045] of Foley, graphene is a two dimensional conductive material in which one atom thick planar sheets of carbon atoms in either single or multilayers, and has an x and y dimension, of 1 nm to 100 microns, i.e. a range of 100,000 nm and a thickness of approximately 0.7 to 2 nm and multilayers of graphene have a thickness of up to 10 nm. Thus, from the evidence presented in Foley, the graphene is l’Abee et al is a carbonaceous material which comprises only carbon atoms and therefore is substantially pure as recited in the present claims. That is, the graphene in l’Abee et al comprises 100 wt. % carbon and no oxygen or sulfur, within 
Given that the reference does not require that presence of asbestos, it is clear that the composition disclosed by the reference is necessarily asbestos free as recited in the present claims. 
Regarding the recited limitations drawn to graphene being present in the form of a solid semi-finished product where the graphene has been even dispersed within a matrix formed by part of the bind and had been ground to a powder, attention is directed to Paragraphs [0109]-[0111] of l’Abee et al drawn to the process of forming the composition. Paragraph [0111] discloses that a moldable composition comprising the organic polymer and filler can be subject to multiple blending and forming steps, in which the moldable composition can be extruded and formed into pellets, followed by feeding the pellets into a molding machine. Thus, the reference discloses that the polymer and fillers, including the graphene, are first formed into pellets and then the pellets are combined by molding into a final composition. Thus, the reference discloses that the graphene in the final composition is in the form of a semi-finished product where the graphene is necessarily even dispersed in the polymer or matrix formed by part of the binder, i.e. each pellet or semi-finished product contains some portion of the matrix present in the final composition.
It is noted that the only difference between the process disclosed by the reference and that claimed, is that l’Abee et al does not disclose grinding as recited in the present claims.  However, is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that l’Abee et al meets the requirements of the claimed composition, the reference clearly meets the requirements of present claims.
While the reference fails to exemplify the presently claimed composition nor can the claimed composition be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed composition and the composition disclosed by the reference, absent a showing of criticality for the presently claimed composition, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the composition which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.
While there is no disclosure that the composition is a an asbestos-free friction material as presently claimed, applicants attention is drawn to MPEP 2111.02 which states that “if the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction”.  Further, MPEP 2111.02 
It is the examiner’s position that the preamble does not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. an asbestos-free friction material, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art composition and further that the prior art structure which is a polymeric composition identical to that set forth in the present claims is capable of performing the recited purpose or intended use.

Regarding claim 12, the combined disclosures of l’Abee et al, Yamamoto et al, and Foley teach all the claim limitations as set forth above. As discussed above, Foley presents evidence that a single sheet of graphene has a thickness of 0.7 to 2 nm and multilayers of graphene have a thickness of up to 10 nm, within the recited range of 0.142 to 40 nm ([0045]). The reference further provides evidence that graphene has x and y dimensions, i.e. a lateral dimension, of 1 nm to 100 microns (0.001 to 100 microns), overlapping the recited range of 1 to 
50 microns. As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Regarding claim 14, the combined disclosures of l’Abee et al, Yamamoto et al, and Foley teach all the claim limitations as set forth above. While l’Abee et al discloses thermally conductive fillers including graphite, it is noted that while the thermally conductive fillers are required, graphite as a conductive filler is not required by the disclosed composition. Accordingly, the reference discloses a composition free of graphite as recited in the present claims.

Regarding claim 15, the combined disclosures of l’Abee et al, Yamamoto et al, and Foley teach all the claim limitations as set forth above. Given that the reference does not disclose that the composition comprises copper, it is clear that the composition is free of copper as recited in the present claims.

substantially pure graphene of the carbonaceous material had been initially hot blended with at least a portion of the organic filler to create the solid semi-finished product that had been ground into powder, in which the remaining components of the friction material had been blended in a mixer with the previously blended and ground graphene and organic filler”, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113. Therefore, absent evidence of criticality regarding the presently claimed process and given that l’Abee et al meets the requirements of the claimed composition, the reference clearly meets the requirements of present claims.

Regarding claim 23, the combined disclosures of l’Abee et al, Yamamoto et al, Foley teach all the claim limitations as set forth above. As discussed above, l’Abee et al discloses that the amount of graphene is from 5 to 15 volume %, overlapping the recited range of 1 to 5 volume %.
It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie .

Response to Arguments
Applicant's arguments filed 8/18/2020 have been fully considered but are moot in light of the new grounds of rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chowdhury et al (US 2015/0014577). Specifically, this reference discloses a composition comprising a polymer matric functionalized with a carbon coating species such as graphene in the amount of  about 0.001 to about 5 volume % (Abstract and [0020]). The composition further comprises fibers as well as fillers ([0045] and [0048]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00 AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767